DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (paragraph 10) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 12 is objected to because of the following informalities:  “flu-id” in line 17 should be changed to “fluid.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. 2016/0367272 (Garrison et al.).
Garrison discloses a clot removal system that comprises a catheter (10) having a distal end and defining a lumen capable of being filled with a liquid column, wherein the liquid column has a proximal portion and a distal portion.  A manifold (280) is connected to the proximal end of the catheter (10)[0069].  The manifold is also connected to a controllable vacuum valve (232) and a controllable vent valve (238) (for clarity, see Figure 5).  The vacuum valve (232) is fluidically connected to a vacuum source (see description of the aspiration valve 232 connected to an aspiration source such as a pump or syringe at [0060]).  Alternatively, an embodiment of Figure 11 comprises an aspiration source (600) that may include a solenoid valve(s) that enable cyclic aspiration, and can be controlled by a controller [0114].  Additionally shown in Figure 11, a controllable vent valve (292) is fluidically connected to both the manifold and a vent fluid source (see description of a flush source (288) such as a bag of saline [0116]).  
Since the manifold (280) is fluidically connected to the proximal end of the catheter’s lumen, it is thus connected with a proximal portion of a liquid column contained therein.  This liquid column is also fluidically connected with the vacuum source through the vacuum valve and to the vent fluid source (flush line) through the vent valve.  
Garrison describes a controller that is connected to the vacuum valve and the vent valve and configured to selectively open and close the vacuum valve and the vent valve, as Garrison describes the vent valve (292) coupled to the aspiration source (600), which includes the solenoid vacuum valve, via an electromechanical coupler (295) [0116].  Responsive to opening the vacuum valve, the vacuum source is fluidically connected to the liquid column in the lumen when the vacuum valve is opened by the controller.  The vent fluid source is fluidically connected to the liquid column in the lumen when the vent valve is opened by the controller (“When the valve 292 is opened to the flush line 236 a pressurized source of fluid is provided” [0116]).  Garrison explains that the controller may be configured to cyclically open and close the vacuum valve which results in a change a level of vacuum at the distal end in a “jack-hammer” type force to dislodge thrombus (see [0113-0114].  This controls the fluid flow occurring at the distal end of the catheter.  Although Garrison does not disclose the function of “a controller… configured to selectively open and close the vacuum valve and the vent valve such that…” and “the controller configured to cyclically open and close the vacuum valve and the vent valve to…”, Garrison does explain that the aspiration line comprises a fluid sensor that (275) that provides feedback to the controller that results in control of the flush line vent valve (292) (see [0116]).  Thus Garrison discloses that the controller can be programmed to control both the vent valve (292) and the aspiration valve (solenoid in the aspiration source 600).  Garrison further discloses that the fluid flow can be controlled in a cyclical manner [0114].   Therefore, it is considered to be within an ordinary level of skill in the art before the effective filing date of the claimed invention to configure the controller, using known programming methods, to cyclically open and close the vacuum and vent valves to produce a desired fluid flow at the distal end of the catheter.  This optimizes the performance of the device for a particular surgical procedure and/or the treatment requirements of a particular patient.  
The Examiner considers the language “…control flow of the distal portion out from the distal end during each cycle…” to encompass either a proximal or distal direction of flow, as the fluid contained in the distal portion would be moved to a proximal end of the catheter, and thus “out of the distal end”, if the fluid is flowing in a proximal direction. 
In regards to claim 2:  Garrison discloses that the controller can be programmed to control both the vent valve (292) and the aspiration valve (solenoid in the aspiration source 600) [0114-0116].  Garrison further discloses that the fluid flow can be controlled in a cyclical manner [0114]. Garrison explains the flush line (vent valve 292) may be controlled such that it is on only when the vacuum valve (aspiration source 600 valve) is open [0116].  Therefore, both valves would be closed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement known programming methods to configure the controller to cyclically open and close the vacuum and vent valves in a repeated pattern that includes a closed state of both valve.  
Regarding claim 3: It is well known in the art for a controller to be programmed with pre-determined values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement known programming methods to configure the controller to close the valve according to a predetermined frequency.  
In regards to claim 4:   Garrison discloses that the controller can be programmed to control both the vent valve (292) and the aspiration valve (solenoid in the aspiration source 600) [0114-0116].  Garrison further discloses that the fluid flow can be controlled in a cyclical manner [0114].  Garrison teaches it may be desirable to flush the catheter (sheath 220) during a procedure [0061].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement known programming methods to configure the controller to open and close the vacuum and vent valves in a repeated pattern that includes a vent-only state in which the vacuum valve is closed and the vent valve is open, in order to flush the catheter as desired.
Regarding claim 5: It is well known in the art for a controller to be programmed with pre-determined values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement known programming methods to configure the controller to a vent-only state having a time based on a predetermined frequency.  
In regards to claim 6:  Garrison discloses that the controller can be programmed to control both the vent valve (292) and the aspiration valve (solenoid in the aspiration source 600) [0114-0116].  Garrison further discloses that the fluid flow can be controlled in a cyclical manner [0114].  Garrison teaches it may be desirable to flush the catheter (sheath 220) during a procedure [0061].  A closed state is disclosed in which both valves are closed (see description of the flush line (vent valve 292) open only when the vacuum valve (aspiration source 600 valve) is open at [0116]).  Although Garrison does not describe the particular repeated cycle recited in claim 6, one of ordinary skill in the art would only need to implement known programming methods in order to achieve this function of the controller and valves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention configure the controller to open and close the valves in a repeated pattern having a vacuum-only state, a first closed state, a vent-only state, and a second closed state, in order to provide a desired fluid force at the distal end of the catheter and/or flush the catheter as desired.  This provides optimization of the performance of the device for a particular procedure and/or the particular needs of a patient.  
Regarding claim 7: It is well known in the art for a controller to be programmed with pre-determined values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement known programming methods to configure the controller to operate the opening and closing of the vent valve based on a predetermined frequency.  
Regarding claim 8: It is well known in the art for a controller to be programmed with pre-determined values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement known programming methods to configure the controller to operate the period of the cycle based on a predetermined frequency.  
Regarding claim 9: Garrison discloses that a controllable valve may be a solenoid valve [0114].
Regarding claim 10: It is well known in the art for a controller to be programmed with pre-determined values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement known programming methods to configure the controller to operate the opening and closing of the vacuum valve based on a predetermined frequency.  
In regards to claim 11:  Garrison explains the timing of the vent valve may be regulated by a flow sensor [0116], and explains the valve (292) may provide a variable flow rate [0118].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to open and close the valves in a repeated cycle and control flow of the fluid at the distal end of the catheter by timing the vent valve, in order to achieve a desired operation of the catheter for a particular procedure.  
Regarding claim 12:  Garrison fails to explicitly disclose the repeated cycle of opening and closing the valves as recited, but the repeated cycle is considered to be an obvious modification requiring only an ordinary level of skill in the art.  The controller may be configured to cyclically open and close the vacuum valve which results in a change a level of vacuum at the distal end in a “jack-hammer” type force to dislodge thrombus (see [0113-0114].  This controls the fluid flow occurring at the distal end of the catheter.  Garrison also explains that the aspiration line comprises a fluid sensor that (275) that provides feedback to the controller that results in control of the flush line vent valve (292) (see [0116]).  Thus Garrison discloses that the controller can be programmed to control both the vent valve (292) and the aspiration valve (solenoid in the aspiration source 600).  A closed state is disclosed in which both valves are closed (see description of the flush line (vent valve 292) open only when the vacuum valve (aspiration source 600 valve) is open at [0116]).  Although Garrison does not describe the particular repeated cycle recited in claim 12, one of ordinary skill in the art would only need to implement known programming methods in order to achieve this function of the controller and valves.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention configure the controller to open and close the valves in a repeated pattern having a closed state of both valves, a changed level of vacuum at the distal end of the catheter, control fluid flow from a distal end of the catheter, and wherein the time of the closed state is based on a predetermined frequency.  This provides optimization of the performance of the device for a particular procedure and/or the particular needs of a patient.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771